Eagg, Judge,
delivered the opinion of the court.
In the absence of any brief on the part of the appellant, it is impossible to ascertain what is really relied upon for a reversal of the judgment below. The record, however, has been carefully examined for the purpose of ascertaining what errors were committed in the trial of the cause, if any, and nothing has been found that will justify us in disturbing the judgment. It was an action by a landlord against his tenant for one month’s rent, brought originally before a justice of the peace in St. Louis and thence taken by appeal to the Law Commissioner’s Court, where there was a trial and judgment for respondent for the amount claimed, from which an appeal was allowed and taken to this court. The bill of exceptions shows that objection was made to certain evidence introduced by the respondent to sustain his action, but at most it applied rather to the order in which it was introduced than to its competency or relevancy, and affords no ground for the interference of this court. There was other evidence precisely to the same point, to which no objection was made, and which was altogether sufficient to support the verdict. There was no error in the declaration of law given by the court, and the refusal to give the second instruction asked by the'appellant was in our judgment correct.
The other judges concurring, the judgment will be affirmed, with ten per cent, damages.